            Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 1 of 13


     Abbas Kazerounian, Esq. (SBN: 249203)
1
     ak@kazlg.com
2    KAZEROUNI LAW GROUP, APC
     245 Fischer Avenue, Suite D1
3
     Costa Mesa, CA 92626
4    Telephone: 800.400.6808
     Facsimile: 800.520.5523
5
6    Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
7    KAZEROUNI LAW GROUP, APC
8    2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
9    Telephone: (619) 233-7770
10   Facsimile: (619) 297-1022
11   Counsel for Plaintiff and the
     Putative Class
12
13
                         UNITED STATES DISTRICT COURT
14                     NORTHERN DISTRICT OF CALIFORNIA
15
16     Neil Silver, individually and on       Case No.: 3:20-cv-03637
       behalf of all others similarly
17                                            CLASS ACTION
       situated,
18
                     Plaintiff,               COMPLAINT FOR DAMAGES
19                                            AND INJUNCTIVE RELIEF
20     v.                                     PURSUANT TO THE
                                              TELEPHONE CONSUMER
21                                            PROTECTION ACT, 47 U.S.C. §
       National Student Loans,
22                                            227 ET SEQ.
23                  Defendant.
                                              Jury Trial Demanded
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                 PAGE 1
           Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 2 of 13



1                                   INTRODUCTION

2    1.   Neil Silver (“Plaintiff”), brings this Class Action Complaint for damages,

3         injunctive relief, and any other available legal or equitable remedies,

4         resulting from the illegal actions of National Student Loans (“Defendant”), in

5         negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s

6         cellular telephone, in violation of the Telephone Consumer Protection Act,

7         47 U.S.C. § 227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy.

8         Plaintiff alleges as follows upon personal knowledge as to his own acts and

9         experiences and, as to all other matters, upon information and belief,

10        including investigation conducted by Plaintiff’s attorneys.

11   2.   The TCPA was designed to prevent calls and messages like the ones

12        described within this complaint and to protect the privacy of citizens like

13        Plaintiff.   “Voluminous consumer complaints about abuses of telephone

14        technology—for example, computerized calls dispatched to private homes—

15        prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132

16        S. Ct. 740, 744 (2012).

17   3.   In enacting the TCPA, Congress intended to give consumers a choice as to

18        how creditors and telemarketers may call them, and made specific findings

19        that “[t]echnologies that might allow consumers to avoid receiving such calls

20        that are not universally available, are costly, are unlikely to be enforced, or

21        place an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, §

22        11. Toward this end, Congress found that:

23                     Banning such automated or prerecorded telephone calls to
24                     the home, except when the receiving party consents to
                       receiving the call or when such calls are necessary in an
25                     emergency situation affecting the health and safety of the
26                     consumer, is the only effective means of protecting
                       telephone consumers from this nuisance and privacy
27                     invasion.
28

     CLASS ACTION COMPLAINT                                                      PAGE 2
           Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 3 of 13



1         Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
2         WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding

3         on TCPA’s purpose).

4    4.   Congress also specifically found that “the evidence presented to the Congress

5         indicates that automated or prerecorded calls are a nuisance and an invasion

6         of privacy, regardless of the type of call […].” Id. at §§ 12-13. See also,

7         Mims, 132 S. Ct. at 744.

8    5.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

9         regarding calls similar to this one:

10                    The Telephone Consumer Protection Act […] is well
                      known for its provisions limiting junk-fax transmissions.
11
                      A less litigated part of the Act curtails the use of
12                    automated dialers and prerecorded messages to cell
                      phones, whose subscribers often are billed by the minute as
13
                      soon as the call is answered – and routing a call to
14                    voicemail counts as answering the call. An automated call
                      to a landline phone can be an annoyance; an automated call
15
                      to a cell phone adds expense to annoyance.
16
          Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
17
     6.   Plaintiff brings this case as a class action seeking damages for himself and all
18
          others similarly situated.
19
                                JURISDICTION & VENUE
20
     7.   This Court has federal question jurisdiction because this case arises out of
21
          violation of federal law: TCPA, 47 U.S.C. § 227 et seq.
22
     8.   Because Defendant is located in and conducts business within the State of
23
          California, personal jurisdiction is established. In addition, Defendant
24
          intentionally and voluntarily directed its phone calls at Plaintiff, a California
25
          resident, and this action arises from this contact with the forum.
26
     9.   Venue is proper in the United States District Court for the Northern District
27
          of California pursuant to 18 U.S.C. § 1391(b)(2), because a substantial part
28

     CLASS ACTION COMPLAINT                                                        PAGE 3
              Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 4 of 13



1            of the events or omissions giving rise to Plaintiff’s claims occurred in this
2            district; Plaintiff resides in the County of Marin, which is within the Northern
3            District of California.
4                                 PARTIES & DEFINITIONS
5    10.     Plaintiff is, and at all times mentioned herein was, a natural person residing
6            in the County of Marin, in the State of California.
7    11.     Defendant is, and at all times mentioned herein, was a private company
8            located in Irvine, California. Defendant regularly conducts business within
9            the State of California.
10   12.     “National Student Loans assist in preparing and processing the application
11           for student loan consolidation and repayment programs offered by the
12           [department of education] DOE.”1 In other words, Defendant sells document
13           preparation services to people who have student loans.
14   13.     Defendant is, and at all times mentioned herein was, a “person” as defined by
15           47 U.S.C. §153 (39).
16                                           FACTS
17   14.     Upon information and belief, Defendant regularly makes autodialed
18           telephone calls to consumers in order to solicit business. It buys leads lists
19           and puts them into robodialing, marketing campaigns to call consumers
20           without their consent.
21   15.     Plaintiff is, and has been at all times relevant to this action, the regular and
22           sole user of his cellular telephone number – (XXX) XXX-0195.
23   16.     At no point did Plaintiff inquire Defendant about its services or provide

24           authorization to receive autodialed calls or prerecorded messages on his

25           cellular telephone from Defendant.

26
27
28   1
         https://www.nationalstudentloans.us
     CLASS ACTION COMPLAINT                                                          PAGE 4
            Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 5 of 13



1    17.   Nonetheless, on or around July 26, 2019, at approximately 10:10 AM,
2          Defendant called Plaintiff’s cellular telephone from a private number and left
3          pre-recorded, robotic voice message stating:

4                  Yes, this is Laura Rogers. I’m calling in reference to your
                   federal student loan. I need to discuss your repayment
5
                   options with some new changes that have taken effect
6                  recently so if you could please be sure to give me a call
                   back. My number is (866) 295-8998, and I’m gonna go to
7
                   give you a reference number if you would please have
8                  give you a reference number if you would please have
                   this handy when you call that’ll make things a lot easier.
9
                   Your reference number is 070708. Thank you.
10
11   18.   At all times relevant, the (866) 295-8998 referenced in the voice message is

12         explicitly and directly linked to Defendant – when calling the number,

13         Defendant’s agents, representatives, and/or employee provides Defendant’s

14         name.

15   19.   Plaintiff did not give “prior express consent,” to receive calls from an ATDS

16         or leave a pre-recorded voice mail message.

17   20.   Defendant’s call was not for the purpose of an emergency. Defendant’s call

18         was unsolicited and not in response to an inquiry from Plaintiff.

19   21.   Upon information and belief, Defendant has a policy and regular practice of

20         placing calls, or knowingly sanctioning such calls, to consumers using a pre-

21         recorded or automated voice and an ATDS.

22   22.   Upon information and belief, the ATDS used by Defendant has the capacity

23         to store or produce telephone numbers to be called, using a random or

24         sequential number generator.

25   23.   The ATDS used by Defendant also has the capacity to, and does, call

26         telephone numbers from a list of databases of telephone numbers

27         automatically and without human intervention.

28

     CLASS ACTION COMPLAINT                                                       PAGE 5
            Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 6 of 13



1    24.   The TCPA clearly prohibits making non-emergency calls “using any [ATDS]
2          or an artificial or prerecorded voice . . . to any telephone number assigned to
3          a . . . cellular telephone service . . ..” 47 U.S.C. § 227(b)(1)(A). The statute
4          provides for $500.00 in statutory damages for each negligent violation, id. §
5          227(b)(3)(B). However, if the court finds that the defendant “willfully or
6          knowingly” violated the TCPA, it can award up to $1,500 in statutory
7          damages. Id.
8    25.   Defendant’s call forced Plaintiff and other similarly situated class members
9          to live without the utility of their cellular phones by occupying their cellular
10         telephone with one or more unwanted calls, causing a nuisance and lost time.
11   26.   As a result thereof, Plaintiff has been damaged as set forth in the Prayer for
12         Relief herein.
13   27.   Plaintiff seeks statutory damages and injunctive relief under 47 U.S.C §
14         227(b)(3).
15                                       STANDING
16   28.   Standing is proper under Article III of the Constitution of the United States
17         of America because Plaintiff’s claims state: (a) valid injuries in fact; (b)
18         which are traceable to the conduct of Defendant; and (c) are likely to be
19         redressed by a favorable judicial decision. See, Spokeo, Inc. v. Robins, 136
20         S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
21         (1992).
22         “Injury in Fact” Prong
23   29.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
24         to satisfy the requirements of Article III of the Constitution, as articulated in
25         Spokeo. Spokeo, 136 S.Ct. at 1547.
26   30.   For an injury to be “concrete” it must be a de facto injury, meaning that it
27         actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638
28         (7th Cir. 2012). In this case, Defendant placed a call to Plaintiff’s cellular

     CLASS ACTION COMPLAINT                                                         PAGE 6
             Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 7 of 13



1           telephone, using an ATDS and pre-recorded voice. Such calls are a nuisance,
2           an invasion of privacy, and an expense to Plaintiff. All three of these injuries
3           are concrete and de facto.
4    31.    For an injury to be “particularized” means the injury must “affect the
5           Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543.
6           In this case, Defendant invaded Plaintiff’s privacy and peace by calling his
7           cellular telephone and did this with the use of an ATDS and pre-recorded
8           message. Furthermore, Plaintiff became preoccupied and annoyed listening
9           to Defendant’s voice message. All of these injuries are particularized and
10          specific to Plaintiff and will be the same injuries suffered by each member of
11          the putative Classes.
12          “Traceable to the Conduct of Defendant” Prong
13   32.    The second prong required to establish standing at the pleadings phase is
14          Plaintiff must allege facts to show his injuries are traceable to the conduct of
15          Defendant.
16   33.    Defendant placed the July 26, 2019 call, to market its student loan programs
17          and document processing services,”2 and provided a call back number linked
18          to Defendant in its voice message. Defendant’s call is the sole source of
19          Plaintiff’s injuries. Therefore, Plaintiff has illustrated facts that show his
20          injuries are traceable to the conduct of Defendant.
21          “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
22   34.    The third prong to establish standing at the pleadings phase requires Plaintiff
23          to allege facts to show the injuries are likely to be redressed by a favorable
24          judicial opinion.
25   35.    In the present case, Plaintiff’s Prayer for Relief includes a request for
26          damages for the call Defendant placed, as authorized by statute in 47 U.S.C.
27          § 227. The statutory damages were set by Congress and specifically redress
28   2
         https://www.nationalstudentloans.us/services
     CLASS ACTION COMPLAINT                                                         PAGE 7
            Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 8 of 13



1          the financial damages suffered by Plaintiff and the members of the putative
2          Classes.
3    36.   Because all standing requirements of Article III of the U.S. Constitution have
4          been met, Plaintiff has standing to sue Defendant on the stated claims.
5                                CLASS ACTION ALLEGATIONS
6    37.   Plaintiff brings this action on behalf of himself and on behalf of all others
7          similarly situated (“the Class”).
8    38.   Plaintiff represents, and is a member of, the Class, consisting of:
9
                     All persons within the United States who received any
10                   call from Defendant or its agent/s and/or employee/s to
                     said person’s cellular telephone made through the use of
11
                     any automatic telephone dialing system or prerecorded
12                   voice within the four years prior to the filing of this
                     Complaint.
13
14
     39.   Defendant and its employees or agents are excluded from the Class. Plaintiff
15
           does not know the number of members in the Class but believes the Class
16
           members number is in the thousands, if not more. Thus, this matter should
17
           be certified as a Class action to assist in the expeditious litigation of this
18
           matter.
19
     40.   Plaintiff and members of the Class were harmed by the acts of Defendant in
20
           at least the following ways: Defendant illegally contacted Plaintiff and the
21
           Class members via their cellular telephones thereby causing Plaintiff and the
22
           Class members to incur certain cellular telephone charges or reduce cellular
23
           telephone time for which Plaintiff and the Class members previously paid, by
24
           having to retrieve or administer messages left by Defendant or its agents,
25
           during those illegal calls, and invading the privacy of Plaintiff and the Class
26
           members. Plaintiff and the Class members were damaged thereby.
27
     41.   This suit seeks only damages and injunctive relief for recovery of economic
28

     CLASS ACTION COMPLAINT                                                          PAGE 8
            Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 9 of 13



1          injury on behalf of the Class and it expressly is not intended to request any
2          recovery for personal injury and claims related thereto. Plaintiff reserves the
3          right to expand the Class definition to seek recovery on behalf of additional
4          persons as warranted as facts are learned in further investigation and
5          discovery.
6    42.   Numerosity. The joinder of the Class members is impractical and the
7          disposition of their claims in the Class action will provide substantial benefits
8          both to the parties and to the Court. The Class can be identified through
9          Defendant’s records and/or Defendant’s agent’s records.
10   43.   Existence and Predominance of Common Questions of Law and Fact.
11         There is a well-defined community of interest in the questions of law and fact
12         involved affecting the parties to be represented. The questions of law and
13         fact to the Class predominate over questions which may affect individual
14         Class members, including the following:
15                      i. Whether, within the four years prior to the filing of the
16                        Complaint, Defendant made any call(s) (other than a call made
17                        for emergency purposes or made with the prior express consent
18                        of the called party) to the Class members using any ATDS or an
19                        artificial or prerecorded voice to any telephone number
20                        assigned to a cellular telephone service;
21                   ii. Whether Defendant’s conduct was knowing and/or willful;
22                  iii. Whether Plaintiff and the Class members were damaged
23                        thereby, and the extent of damages for such violation(s); and
24                  iv. Whether Defendant should be enjoined from engaging in such
25                        conduct in the future.
26   44.   Typicality. As a person who received calls from Defendant in which
27         Defendant used an ATDS and an automated and prerecorded voice, without
28         Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical

     CLASS ACTION COMPLAINT                                                         PAGE 9
           Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 10 of 13



1          of the Class. Plaintiff will fairly and adequately represent and protect the
2          interests of the Class in that Plaintiff has no interests antagonistic to any
3          member of the Class.
4    45.   Plaintiff and the members of the Class have all suffered irreparable harm as a
5          result of the Defendant’s unlawful and wrongful conduct. Absent a class
6          action, the Class will continue to face the potential for irreparable harm. In
7          addition, these violations of law will be allowed to proceed without remedy
8          and Defendant will likely continue such illegal conduct. The size of Class
9          member’s individual claims causes, few, if any, Class members to be able to
10         afford to seek legal redress for the wrongs complained of herein.
11   46.   Adequacy of Representation. Plaintiff will fairly and adequately represent
12         and protect the interests of the members of the Class in that Plaintiff has no
13         interest antagonistic to any Class member. Further, Plaintiff has retained
14         counsel experienced in handling class action claims and claims involving
15         violations of the Telephone Consumer Protection Act.
16   47.   Superiority. A class action is a superior method for the fair and efficient
17         adjudication of this controversy. Class-wide damages are essential to induce
18         Defendant to comply with federal law. The interest of Class members in
19         individually controlling the prosecution of separate claims against Defendant
20         is small because the maximum statutory damages in an individual action for
21         violation of privacy are minimal. Management of these claims is likely to
22         present significantly fewer difficulties than those that would be presented in
23         numerous individual claims.
24   48.   Defendant has acted on grounds generally applicable to the Class, thereby
25         making appropriate final injunctive relief and corresponding declaratory
26         relief with respect to the Class as a whole.
27
28

     CLASS ACTION COMPLAINT                                                      PAGE 10
           Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 11 of 13



1                                 FIRST CAUSE OF ACTION:
2                            NEGLIGENT VIOLATIONS OF THE
3                      TELEPHONE CONSUMER PROTECTION ACT
4                                    47 U.S.C. § 227 ET SEQ.
5    49.   Plaintiff incorporates by reference all of the above paragraphs of this
6          Complaint as though fully stated herein.
7    50.   The foregoing acts and omissions of Defendant constitute multiple negligent
8          violations of the TCPA, including but not limited to each and every one of
9          the above-cited provisions of 47 U.S.C. § 227 et seq.
10   51.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
11         Plaintiff and the Class are entitled to an award of $500.00 in statutory
12         damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13   52.   Plaintiff and the Class are also entitled to and seek injunctive relief
14         prohibiting such conduct in the future.
15                              SECOND CAUSE OF ACTION:
16                KNOWING AND/OR WILLFUL VIOLATIONS OF THE
17                     TELEPHONE CONSUMER PROTECTION ACT
18                                   47 U.S.C. § 227 ET SEQ.
19   53.   Plaintiff incorporates by reference all of the above paragraphs of this
20         Complaint as though fully stated herein.
21   54.   The foregoing acts and omissions of Defendant constitute multiple knowing
22         and/or willful violations of the TCPA, including but not limited to each and
23         every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
24   55.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
25         227 et seq., Plaintiff and each member of the Class is entitled to treble
26         damages, as provided by statute, up to $1,500.00, for each and every
27         violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
28         227(b)(3)(C).

     CLASS ACTION COMPLAINT                                                     PAGE 11
           Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 12 of 13



1    56.   Plaintiff and the Class are also entitled to and seek injunctive relief
2          prohibiting such conduct in the future.
3                                    PRAYER FOR RELIEF
4    57.   Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
5          Class member the following relief against Defendant:
6             • Certify the Class as requested herein;
7             • Appoint Plaintiff to serve as the Class Representative in this matter;
8             • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
9             • Any such further relief as may be just and proper.
10         In addition, Plaintiff and the Class pray for further judgment as follows
11   against each Defendant:
12                                FIRST CAUSE OF ACTION
13                           NEGLIGENT VIOLATIONS OF THE
14                     TELEPHONE CONSUMER PROTECTION ACT
15                                   47 U.S.C. § 227 ET SEQ.
16            • As a result of Defendant’s negligent violations of 47 U.S.C. §
17                227(b)(1), Plaintiff seeks for himself and each Class member $500.00
18                in statutory damages, for each and every violation, pursuant to 47
19                U.S.C. § 227(b)(3)(B).
20            • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
21                such conduct in the future.
22            • Any other relief the Court may deem just and proper.
23                               SECOND CAUSE OF ACTION
24                KNOWING AND/OR WILLFUL VIOLATIONS OF THE
25                     TELEPHONE CONSUMER PROTECTION ACT
26                                   47 U.S.C. § 227 ET SEQ.
27            • As a result of Defendant’s willful and/or knowing violations of 47
28                U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class member

     CLASS ACTION COMPLAINT                                                     PAGE 12
           Case 3:20-cv-03637-TSH Document 1 Filed 06/01/20 Page 13 of 13



1                 treble damages, as provided by statute, up to $1,500.00 for each and
2                 every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
3                 227(b)(3)(C).
4              • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
5                 such conduct in the future.
6              • Any other relief the Court may deem just and proper.
7                                        TRIAL BY JURY
8    58.   Pursuant to the Seventh Amendment to the Constitution of the United States
9          of America, Plaintiff is entitled to, and demands, a trial by jury.
10
11                                                  Respectfully submitted,
12
13   Date: June 1, 2020
                                                    s/ Abbas Kazerounian
14
                                                    Abbas Kazerounian, Esq.
15                                                  ak@kazlg.com
                                                    Counsel for Plaintiff and the Putative
16
                                                    Class
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                                                       PAGE 13
